Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The applicant’s claim language reads as follows “A packaging assembly comprising: a case configured to at least partially contain a plurality of injection devices for delivering a medicament; a light sensor configured to detect light incident on the packaging assembly; a wireless communication module configured to establish a wireless connection with an external device conditional on an intensity of the light detected by the light sensor exceeding a threshold light intensity; and a sensor arrangement comprising a device sensor, wherein the device sensor is configured to detect one or more injection devices of the plurality of injection devices contained in the case and to output a first signal according to a result of a detection of the one or more injection devices, wherein the wireless communication module is configured to transmit the first signal of the device sensor to the external device, wherein the device sensor is configured to detect device information corresponding to at least one of an identity, an injection time period, a room temperature time period, or an expiry date of the one or more injection devices detected by the device sensor, wherein the wireless communication module is configured to transmit a second signal to the external device, the second signal being representative of the device information detected by the device sensor, wherein the wireless communication module is configured to determine an identity of the external device in response to receiving a third signal from the external device following a request from the wireless communication module over the wireless connection, and wherein the packaging assembly further comprises a visual output transducer configured to output a visual signal to indicate one of the one or more injection devices detected by the device sensor according to the identity of the external device.”
 	The closest prior art(s) beating the priority date of (02/24/2017) Lehmann et al. (US 20150317455 A1), Cho et al. (US 20160232877 A1), Edwards et al. (US 8544645 B2) and Ostrander et al. (US 20140155827 A1) individually and together fail to teach the elements of the claim language in its entirety.  wherein the packaging assembly further comprises a visual output transducer configured to output a visual signal to indicate one of the one or more injection devices detected by the device sensor according to the identity of the external device”  
Ostrander as it stands, teaches the pairing of a medicament device and an external device where and identifier of the medicament device is sent to the external device to which after the external device is authorized, both are paired together for further communication (Paragraph 71); specifically the external/mobile device 220 may use RFID, NFC, Bluetooth or another close range protocol to poll nearby tags 120 on a medicament device. Mobile device 220 may be configured to poll one or more specific electronic medicament devices with identifiers known by mobile device 220. However, using RFID and/or NFC protocols such as Bluetooth would require a handshake via bidirectional communication signals of the two device to which a level of identification of each other would be required.  In addition, Ostrander teaches a display 140 of the medicament device may include a display such as a LCD, LED array, or a single LED. The display 140 may illuminate, flash, or display a particular message in response to particular events, such as use of the medicament, or separation from another device such as case or a mobile device 220 (Paragraph 38).  However after the surface level of this technological acknowledgement, Ostrander fails to specifically address a visual output transducer configured to output a visual signal to indicate one of the one or more injection devices detected by the device sensor according to the identity of the external device, i.e. each specific external device being acknowledged/identified and configured to a specific injection device(s) out of the plurality of injection devices within the medicament container according to the identity of the external/mobile device.  Furthermore, neither Lehmann et al. (US 20150317455 A1), Cho et al. (US 20160232877 A1) nor Edwards et al. (US 8544645 B2) teaches these specific elements of the invention.
As a result, the examiner acknowledges the applicant’s invention as novel/allowable.


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                      

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685